11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Anthony Lee Goodin,                          * From the 220th District Court
                                               of Comanche County
                                               Trial Court No. CR04025.

Vs. No. 11-17-00073-CR                       * March 29, 2019

The State of Texas,                          * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we modify the trial court’s judgment to reflect that the amount of court
costs is $619. As modified, we affirm.